DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application is a continuation from 16/192370 filed 11/15/2018 now patent 10754463B2. 16/192370 claims foreign priority from KR10-2018-0034076 filed in Korea on 03/23/2018. The priority documents were electronically retrieved on 10/14/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 is considered and attached. 
Claim Interpretation

The claims are given broadest reasonable interpretations, MPEP 2111. The terms “connected to,” and “coupled to” are interpreted throughout this office action as an indirect electrical connection unless otherwise expressly recited as direct electrical connection. Transitional terms such as “comprising” are interpreted to be open ended inclusion, MPEP 2111.03. Terms marked in [] need grammatical corrections. No claim objections have been made for grammatical issues.


	

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10754463B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Current application 17001281
Patent 10754463B2 
20. A display device, comprising: a first substrate including a light-emitting element,

a first side extending in a first direction and a second side extending in a second direction different from the first direction,

the first side of the first substrate having; a trench in a plan view; 

a second substrate disposed over the first substrate;


and a sealing member disposed between the first substrate and the second substrate, 

wherein the sealing member includes a first portion extending in the first direction, a second portion extending in the second direction, and wherein a width of the first portion, which is proximate to the bay, notch or trench of the first substrate is greater than a width of the second portion, which is farther from the bay, notch or trench of the first substrate than the first portion.






the first substrate having a bay, notch or trench in a plan view; 

a second substrate disposed over the first substrate;


and a sealing member disposed between the first substrate and the second substrate, 

wherein the sealing member includes a first linear portion extending in a first direction, and a second linear portion extending in a second direction different from the first direction, and wherein a maximum width of the first linear portion, which is proximate to the bay, notch or trench of the first substrate is greater than a maximum width of the second linear portion, which is farther from the bay, notch or trench of the first substrate than the first linear portion. 


In regards to claim 20, the limitations “a first side extending in a first direction and a second side extending in a second direction different from the first direction,” are obvious to one of ordinary skill in the art, before the effective filing of the invention as a substrate would include four sides wherein any two sides aligned with the sealing member’s first and second portion would have a first direction and a second direction thereof by virtue of an obvious stack configuration. Therefore, claim 20 is patentably indistinct from claim 1 of the patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9-10, 21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by LEE et al., (US2016/0029502A1, hereinafter as, LEE). 
In regards to claim 1, LEE discloses a display device (fig.1, display device), comprising: a first substrate including a light-emitting element (para 0045, a display element 210 may be provided on the first substrate 20. The display element 210 is a display element such as an organic light-emitting diode (OLED) element), a first side extending in a first direction and a second side extending in a second direction different from the first direction (horizontal and vertical direction as shown in the cross section, fig.2), the first side of the first substrate having a trench in a plan view (the claim language is entirely open ended and does not excludes additional layers on the first substrate. fig.7A, upper side i.e. the first side of the substrate 20 has a trench made my metal layer 250, 252, 253 and 251); a second substrate disposed over the first substrate (para 0044, second substrate 30 disposed over the first substrate 20, fig.2); and a sealing member disposed between the first substrate and the second substrate (sealing member 310, fig.2 disposed between the first substrate and the second substrate), wherein the sealing member (figs.1-2, 310 sealing member) includes a first portion extending in the first direction, the second portion extending in the second direction, a third portion extending from the first portion, and a fourth portion extending in the first direction from the third portion, wherein a width of the fourth portion is greater than a width of the first portion (see reproduced figs.1, 5 below, the fourth portion width shown below can be greater than the width at first portion. Also see fig.7A). 

    PNG
    media_image1.png
    680
    474
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    680
    605
    media_image2.png
    Greyscale




LEE discloses the display device of claim 1, wherein the width of the fourth portion of the sealing member is greater than a width of the second portion of the sealing member (reproduced figs. Above, that width of fourth portion as considered is wider than the second portion).
In regards to claim 9, LEE discloses the display device of claim 1, wherein the first substrate includes a first base substrate (first base substrate 20, fig.2), the light-emitting element disposed on the first base substrate and is at least partially surrounded by the sealing member  (para 0045, a display element 210 may be provided on the first substrate 20. The display element 210 is a display element such as an organic light-emitting diode (OLED) element. Which would be surrounded by the sealing member 310), and a first pad unit disposed between one side edge of the first base substrate and the first portion of the sealing member in the second direction (fig.1, pad module as shown in the rectangular box but not labelled on the first base substrate 20 which is disposed between first portion of the member 310 and the first base substrate 20).
In regards to claim 10, LEE discloses the display device of claim 9, wherein a display area and a non-display area are defined in the display device (display area 210 and non-display area outside of it, fig.1), the edge of the first base substrate includes a first edge parallel to the first direction(fig.1, base substrate 20’s first side (bottom side) parallel in horizontal direction), and a second edge parallel to the first direction and indented relative to the first edge (fig.1, second side (top) parallel to the horizontal direction and intended as shown relative to the first side edge), and a shortest distance from the first edge to the display area in the second direction is greater than a shortest distance from the second edge to the display area in the second direction (fig.1, distance from first side edge to the display area 210 is greater than the distance from second side edge to the display area 210 in vertical direction as the second edge is smaller by indentation). 

In regards to claim 21, LEE discloses a display device (fig.1, display device), comprising: a first substrate including a light-emitting element (para 0045, a display element 210 may be provided on the first substrate 20. The display element 210 is a display element such as an organic light-emitting diode (OLED) element), the first substrate having a trench in a plan view (fig.1, first substrate 20 has a trench or indentation in a plan view); a second substrate disposed over the first substrate (fig.2, second substrate 30 disposed over first substrate 20); and a sealing member disposed between the first substrate and the second substrate (fig.2, sealing member 310 between first substrate 20 and second substrate 30), wherein the sealing member includes a first portion extending in a first direction, a second portion extending in a second direction different from the first direction, a third portion extending from the first portion, and a fourth portion extending in the first direction from the third portion (see reproduced figs. above), wherein the first substrate includes a first base substrate (20 is a base substrate, fig.2), the light-emitting element disposed on the first base substrate and at least partially surrounded by the sealing member (para 0045, a display element 210 may be provided on the first substrate 20. The display element 210 is a display element such as an organic light-emitting diode (OLED) element. Fig.2, which is surrounded by the sealing member 310 at least partially), and a first pad unit disposed between one side edge of the first base substrate and the first portion of the sealing member in the second direction (fig.1, first pad module shown but not labelled as disposed between one side edge of the base substrate 20 and the first portion of the sealing member 310 also refer reproduced figs. above). 
Allowable Subject Matter
Claims 2, 4-8, 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 2, LEE discloses the display device of claim 1, 
LEE does not teach wherein a width of the third portion of the sealing member decreases from the first portion of the sealing member toward the fourth portion of the sealing member. 
LEE teaches width of third portion decreases from fourth portion towards first portion.

In regards to claim 4, LEE discloses the display device of claim 3, LEE does not disclose wherein a width of the first portion of the sealing member is greater than the width of the second portion of the sealing member. 
In regards to claim 5, LEE discloses the display device of claim 1, LEE does not disclose wherein the sealing member further includes a fifth portion extending from the fourth portion, and a sixth portion extending in the first direction from the fifth portion, and wherein a width of the 
Claim 6 depends from claim 5. 
In regards to claim 7, LEE discloses the display device of claim 1, LEE does not disclose wherein the third portion of the sealing member includes at least one curve having a first predetermined curvature radius, wherein the sealing member further includes a seventh portion disposed between the first portion and the second portion and including at least one curve having a third predetermined curvature radius, and wherein the third curvature radius formed by the seventh portion of the sealing member is greater than the first curvature radium formed by the third portion of the sealing member. 
In regards to claim 8, LEE discloses the display device of claim 1, LEE does not disclose wherein a difference between the width of the first portion of the sealing member and the width of the second portion of the sealing member is 10% or more of the width of the second portion of the sealing member. 

In regards to claim 11, LEE discloses the display device of claim 9, wherein the first base substrate includes a main portion having a first width in the first direction (fig.2, length in horizontal direction as a first width of base substrate 20),
LEE does not disclose and a protruding portion protruding from the main portion in the second direction and having a second width smaller than the first width in the first direction, and 
In regards to claim 12, LEE discloses the display device of claim 9, further comprising: a first flexible circuit film connected to the first pad unit of the first substrate (para 0044, flexible circuit) 
LEE does not disclose and curved toward a back surface of the first substrate; and a module member disposed at one side of the first substrate in the second direction and including an optical sensor or a speaker, wherein one side edge of the first flexible circuit film in the second direction has a partially indented shape, and the module member is located in a bay or notch of the first flexible circuit film in a plan view. 
In regards to claim 13, LEE discloses the display device of claim 9, further comprising: a first flexible circuit film connected to the first pad unit of the first substrate (para 0044, flexible circuit) 
LEE does not disclose and curved toward a back surface of the first substrate; and a module member disposed at one side of the first substrate in the second direction and including an optical sensor or a speaker, wherein the first flexible circuit film has an opening, and the module member is inserted in the opening in a state in which the first flexible circuit film is curved. 
In regards to claim 14, LEE discloses the display device of claim 9, wherein the second substrate includes: a second base substrate directly contacting the sealing member; a first touch electrode disposed on one surface of the Second base substrate and extending in the first direction (fig.2, para 0046, the second substrate 30 may further include an on-cell touch screen panel on which a touch screen pattern is formed, in order to function as a touch panel);
LEE does not disclose  a second touch electrode disposed on the one surface of the second base substrate, extending in the second direction, and insulated from the first touch electrode; a second pad unit disposed on the one surface of the second base substrate and located at one side edge of the second base substrate in the second direction; a first touch wiring connecting the second pad unit and the first touch electrode; and a second touch wiring connecting the second pad unit and the second touch electrode. 
Claims 15-17 depend from claim 14.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 18, LEE discloses a display device, in which a display area and a non-display area are defined (fig.1, display device with display area 210 and non-display area outside of it), the display device comprising: a first substrate including a first base substrate (fig.1, base substrate 20), a light-emitting element disposed on the first base substrate in a display area (para 0045, a display element 210 may be provided on the first substrate 20. The display element 210 is a display element such as an organic light-emitting diode (OLED) element), a first pad disposed on the first base substrate in a non-display area, (pad module not labelled but shown in fig. 1 as disposed over the substrate 20); 
a second substrate disposed over the first substrate (fig.2, second substrate 30); and a sealing member disposed between the first substrate and the second substrate (fig.2, sealing member 310 between substrate 20 and substrate 30), coupling the first substrate and the second substrate together (fig.2, adhesively joins the first substrate 20 and the second substrate 30, fig.2),
and including a first portion extending in a first direction and a second portion extending in a second direction different from the first direction, wherein a first side of the first base substrate extending in the first direction has a trench (reproduced figs. above),  
LEE does not disclose and a second pad disposed on the first base substrate in a non-display area and wherein the trench is disposed between the first pad and the second pad in the first direction. 
Claim 19 depends from claim 18. 
 In regards to claim 20, LEE discloses a display device, (fig.1, display device) comprising: a first substrate including a light-emitting element (para 0045, a display element 210 may be provided on the first substrate 20. The display element 210 is a display element such as an organic light-emitting diode (OLED) element), a first side extending in a first direction and a second side extending in a second direction different from the first direction (first and second sides extending in horizontal and vertical direction, figs.1-2), the first side of the first substrate having; a trench in a plan view (reproduced figs. Above, first side having a trench or indentation as shown in a plan view); a second substrate disposed over the first substrate (substrate 30 over substrate 20, fig.2); and a sealing member disposed between the first substrate and the second substrate (fig.2, sealing member 310 disposed between substrate 20 and substrate 30), wherein the sealing member includes a first portion extending in the first direction, a second portion extending in the second direction (reproduced figs. above), 
LEE does not disclose and wherein a width of the first portion, which is proximate to the bay, notch or trench of the first substrate is greater than a width of the second portion, which is farther from the bay, notch or trench of the first substrate than the first portion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPROSE SUBEDI/            Primary Examiner, Art Unit 2627